
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1056
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Duncan (for
			 himself and Mr. Faleomavaega)
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of April
		  as National Limb Loss Awareness Month.
	
	
		Whereas in the United States, there are approximately
			 2,000,000 people living with limb loss;
		Whereas it is estimated that 1 out of every 200 people in
			 the United States has had an amputation;
		Whereas there are 1,000 babies born each year with
			 congenital limb loss;
		Whereas there are more than 185,000 new amputations
			 performed each year in the United States;
		Whereas unless drastic preventative measures are
			 undertaken to reduce the incidents of diabetic and vascular related diseases
			 this number will increase;
		Whereas it is vital to have access to preventative care
			 for diabetes and peripheral vascular disease (PVD), to have weight management
			 as part of all care plans, and to have safety information to prevent traumatic
			 limb loss readily available;
		Whereas the Amputee Coalition of America provides
			 education, outreach, advocacy, and a National Limb Loss Information Center for
			 the benefit of persons with limb loss, their families, and health care
			 providers; and
		Whereas April would be an appropriate month to designate
			 as National Limb Loss Awareness Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National Limb
			 Loss Awareness Month;
			(2)encourages State
			 legislatures and assemblies to issue proclamations designating National Limb
			 Loss Awareness Month;
			(3)commends the
			 efforts of the Amputee Coalition of America and other entities and the people
			 of the United States who support the goals and ideals of National Limb Loss
			 Awareness Month;
			(4)recognizes and
			 reaffirms the Nation's commitment to advancing health policies aimed at
			 preventing limb loss, promoting awareness about the causes of limb loss
			 including limb deficiencies, and expanding access to devices, care, and
			 rehabilitation aimed at allowing people with limb loss to lead independent,
			 productive lives; and
			(5)recognizes all
			 people in the United States living with limb loss, expresses gratitude to their
			 family members and friends who are a source of love and encouragement to them,
			 and salutes the health care professionals and medical researchers who provide
			 assistance to those so afflicted and continue to work to prevent limb loss and
			 improve follow-up care and rehabilitation outcomes.
			
